Citation Nr: 1609708	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-45 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Board remanded the issue for additional development.  It is again remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  

REMAND

The Board's July 2013 remand requested that the AOJ obtain reports of VA hospitalizations dated from April 15 to May 17, 2013.  Such records have not been obtained, and must be secured on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs when it fails to ensure compliance).  Updated VA treatment records should also be obtained.

Additionally, pertinent VA treatment records and a May 2015 VA aid and attendance examination have been associated with the record since the RO's most recent adjudication of the claim in the November 2013 Supplemental Statement of the Case (SSOC).  As the case must be remanded for the reason outlined above, the Veteran will be provided notice of such evidence and a reasonable opportunity to respond to it before the case is returned to the Board.  See Thurber v. Brown, 5 Vet. App. 119 (1993) (holding that before the Board relies on any evidence developed or obtained subsequent to the issuance of the most recent Statement of the Case or SSOC, the Board must "provide a claimant with reasonable notice of such evidence...and a reasonable opportunity for the claimant to respond."); see also VAOPGCPREC 14-2001.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's reports of VA hospitalization from March 26, 2013 to April 5, 2013 and from April 15, 2013 to May 17, 2013, as well as any updated VA treatment records.

2.  Then, readjudicate the issue on appeal, specifically considering all evidence associated with the record since the November 2013 SSOC.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B , 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2015).

